DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 11-18, 26-28, 31 and 35 are pending and presented for examination.

Response to Arguments
Applicant's amendment cancelling claims 29, 30 and 32-34 has overcome the previous 35 U.S.C. 112(a) rejections.
With respect to the prior art rejections, the applicant’s traversed the rejections but provided no arguments as to how the claims differentiate over the prior art of record. Therefore, the prior art rejections are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 11, 12, 14-18, 26, 27, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning et al. (U.S. Pat. No. 5407995).

	Regarding claims 11, 12, 14-18, 26, 27, 31 and 35, Hintze-Brüning teaches a two-part isocyanate-free composition comprising: a first part free of acid catalyst comprising a polyester (crosslinkable component) and a monomeric melamine formaldehyde resin (crosslinking component) in an amount less than 15% based on the total weight of the composition (Examples 1 and 4, column 10); and a second part consisting essentially of an unblocked aromatic p-toluene sulfonic acid crosslinking catalyst (Example 1, column 10). Hintze-Brüning also teaches the composition being low-temperature (less than 120 °C) curable (claim 15). Hintze-Brüning teaches all the limitations as outlined above, including a melamine resin as disclosed in claim 12 
First, in regards to the limitation that the composition is a primer composition, the Examiner notes that this is an intended use recitation for the composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Hintze-Brüning teaches a composition comprising components that are identical to those claimed. Therefore, there is no structural difference between the claimed invention and the prior art and Hintze-Brüning’s composition could be utilized as a primer.	
Second, as the combination of the three components is necessary to initiate the reaction, and the acid is not reactive with the polyester alone, one could have incorporated the polyester component in to both parts without initiating reaction. Additionally, note that the selection of any order of mixing ingredients has been held prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing .

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning in view of Yanus et al. (U.S. PGPUB No. 2008/0107984).

	Regarding claim 13, Hintze-Brüning teaches all the limitations of claim 11, including the melamine component being present in a range of 15-70% by weight (column 4, lines 25-31, note that overlapping ranges are prima facie evidence of obviousness) except for the first part/crosslinking component including both an unfunctionalized melamine formaldehyde and a butylated melamine formaldehyde resin. However, Yanus teaches that it is conventional to use mixtures of crosslinkable components, such as melamine formaldehyde and butylated melamine formaldehyde resins in coating compositions (0081) comprising polyester (0084) and acid catalysts (0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a mixture of unfunctionalized and butylated melamine formaldehyde for Hintze-Brüning’s melamine formaldehyde in the first part/crosslinking component. One would have been motivated to make this modification as one could have made the modification with a reasonable expectation of success (given the similarities between the reactants), and the predictable result of providing a 2k coating composition.

28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning in view of Hazan et al. (U.S. PGPUB No. 2011/0070450).

	Regarding claim 28, Hintze-Brüning teaches all the limitations of claim 27, but fails to teach the composition being solventborne and comprising no water. However, Hazan teaches preparing similar compositions comprising polyester, melamine formaldehyde resin and an acid catalyst in solvents absent water (Example 3, 0145). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hintze-Brüning’s compositions in solvent in the absence of water as disclosed by Hazan. One would have been motivated to make this modification as solvent could have been substituted for water with a reasonable expectation of success as demonstrated by Hazan and the predictable result of providing a solventborne coating composition.

Conclusion
	Claims 11-18, 26-28, 31 and 35 are pending.
	Claims 11-18, 26-28, 31 and 35 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/